DETAILED ACTION
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Corrected Notice of Allowance
Applicant filed the IDS on March 9, 2022, after the Notice of Allowance that was mailed on December 13, 2021. However, the IDS does not yield any new prior art references or teachings that would anticipate or render prima facie obvious the claimed invention.
Claim Interpretation
The claim interpretation made of record in said Notice of Allowance is hereby incorporated by reference.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the filed IDS does not yield any new prior art teachings that would anticipate or render obvious the claimed invention. In particular, the cited prior art of Phelps et al (US 5701748 A) fails to disclose a wetting device as claimed, wherein the wetting device has an adjusting means for regulating the wettable width of the heat exchanger surface. Rather, it should be noted that Phelps et al. teaches away from the claimed invention by instead suggesting the use of solenoid valves (i.e. ON/OFF valves), which are not adjustable. Moreover, the Patent Trial and Appeal Board decision, made of record on November 24, 2021, is hereby incorporated by reference in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/            Examiner, Art Unit 3763